Exhibit 10.1
 
PROMISSORY NOTE
 
$190,000.00
July 7, 2014
 
Hermosa Beach, California

 
FOR VALUE RECEIVED, the undersigned, Sara Creek Gold Corp., a Nevada corporation
(“Maker”), hereby promises to pay to the order of Darren Katic, an individual
(“Holder”), at his address of 648 – 1st St., Hermosa Beach, California 90254, or
at such other place or to such other party or parties as Holder may from time to
time designate, the principal sum of One Hundred and Ninety Thousand dollars and
00/100 ($190,000.00), with simple interest on the unpaid principal at the rate
of 10% per annum, pursuant to this Promissory Note (“Note”), from and after the
date of each advance.  This note documents advances made by Holder to Maker on
May 1, 2014 ($140,000.00), May 15, 2014 ($40,000.00) and June 25, 2014
($10,000.00).
 
The unpaid principal and accrued interest shall be payable in full upon demand
by Mr. Katic (“Maturity Date”). All interest hereunder shall be computed for the
actual number of days elapsed on the basis of a year of 360 days. All payments
under this Note shall be applied first to costs of collection, if any, second to
accrued interest and third to outstanding principal. Maker reserves the right to
prepay this Note (in whole or in part) prior to the Maturity Date with no
prepayment penalty. All payments made hereunder shall be made in lawful money of
the United States of America.
 
If any payment obligation under this Note is not paid when due, Maker promises
to pay all costs of collection, including reasonable attorney’s fees, regardless
of whether an action is commenced as part of the collection process.
 
The occurrence or continuance of any of the following shall constitute an “Event
of Default” under this Note:
 
(a)           Dissolution. The dissolution of Maker; or
 
(b)           Voluntary Bankruptcy or Insolvency Proceedings.  Maker (i) applies
for or consents to the appointment of a receiver, trustee, liquidator or
custodian of itself or himself, as applicable, or of all or a substantial part
of its or his property, as applicable, (ii) is unable, or admits in writing its
or his inability to pay its or his applicable debts generally as they mature,
(iii) makes a general assignment for the benefit of itself or himself or any of
its or his creditors, as applicable, (iv) becomes insolvent (as such term may be
defined or interpreted under any applicable statute), (v) commences a voluntary
case or other proceeding seeking liquidation, reorganization, or other relief
with respect to itself or himself, as applicable, or its or his, as applicable,
debts under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or consents to any such relief or to the appointment of or taking
possession of its or his property, as applicable, by any official in an
involuntary case or other proceeding commenced against it or him, as applicable,
or (vi) takes any action for the purpose of effecting any of the foregoing; or
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for
the appointment of a receiver, trustee, liquidator, or custodian of Maker or of
all or a substantial part of its or his property, as applicable, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to its or his debts, as applicable, under any
bankruptcy, insolvency, or other similar law now or hereafter in effect is
commenced and an order for relief entered or such proceeding is not dismissed
within thirty (30) days after commencement.
 
Upon the occurrence or existence of any Event of Default, all outstanding
obligations under this Note payable by Maker shall become immediately due and
payable, without notice and without demand.  In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Holder may
exercise any other right, power or remedy granted to it or otherwise permitted
to it by law, either by suit in equity or by action at law, or both.
 
Maker expressly waives presentment, protest and demand, notice of protest,
demand and dishonor, and nonpayment of this Note, and all other notices of any
kind, and expressly agrees that this Note, or any payment hereunder, may be
extended from time to time without in any way affecting the liability of Maker
and endorsers hereof.
 
No single or partial exercise by Holder of any power under this Note will
preclude any other or further exercise thereof or the exercise of any other
power. No delay or omission on the part of Holder in exercising any right
hereunder or any other agreement shall operate as a waiver of such right or of
any other right under this Note.
 
Whenever any payment to be made under this Note is due on a Saturday, Sunday, or
a public holiday under the laws of the State of California, such payment shall
be due on the next succeeding business day.
 
All written notices required or permitted to be given under this Note shall be
deemed served upon receipt by the addressee if delivered by hand or, if mailed,
upon the expiration of seventy-two (72) hours after deposit in the United States
Postal Service, certified mail, postage prepaid, addressed to the address of
Maker or Holder as hereinafter set forth and as may hereafter be changed by
giving notice to the other party in accordance with the foregoing:
 
 
Maker’s Address:
Sara Creek Gold Corp.

 
326 S. Pacific Coast Highway, Suite 102

 
Redondo Beach, California 90277

 
Attn: Secretary

 
 
Holder’s Address:
Darren Katic

 
648 – 1st Street

 
Hermosa Beach, California 90254



 
Neither this Note nor any term or provision hereof may be waived, amended,
discharged, modified, changed, or terminated except by an instrument in writing
signed by the party against whom enforcement of any such waiver, amendment,
discharge, modification, change, or termination is sought.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Neither this Note nor any of the rights, interests or obligations hereunder may
be transferred or assigned, by operation of law or otherwise, in whole or in
part, by Maker, without the prior written consent of Holder.  Holder may freely
transfer or assign any or all rights, interests, or obligations
hereunder.  Subject to the restrictions on transfer described in this paragraph,
the rights, interests, and obligations of Maker and Holder shall be binding upon
and benefit the successors, assigns, heirs, administrators, and transferees of
the parties hereto.
 
If one or more provisions of this Note are held to be unenforceable, then such
provision or provisions shall be excluded from this Note and the remainder of
this Note shall be interpreted as if such provisions were so excluded and shall
be enforceable in accordance with its terms.
 
This Note and all actions arising out of or in connection with this Note shall
be governed by and construed in accordance with the laws of the State of
California, without regard to the conflicts of law provisions of the State of
California or of any other state, and the exclusive venue and jurisdiction for
any disputes regarding this Note shall be the state and federal courts located
in Orange County, California.
 

 
Sara Creek Gold Corp.
a Nevada corporation
         
 
By:
/s/ Kristian Andresen
    Name: Kristian Andresen    
Its: Secretary
 

 
 
 
 
 
-3-

--------------------------------------------------------------------------------